         Case 1:16-cv-02762-GWG Document 129
                                         125 Filed 06/10/20
                                                   04/28/20 Page 1 of 2



UNITED STATES DISTRICT COURT                                        MEMORANDUM ENDORSED
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
BRYAN FERNANDEZ, et al.,                                       :

                                                             :
                          Plaintiffs,                              16 Civ. 2762 (GWG)
                                                             :
        -v.-                                                       ORDER TO SHOW
                                                             :     CAUSE
HR PARKING INC., et al.,
                                                             :

                           Defendants.                         :
---------------------------------------------------------------X
GABRIEL W. GORENSTEIN, United States Magistrate Judge

         On March 17, 2020, the Court granted the application of David Sherr and John Gurrieri
to withdraw as counsel for plaintiff Naiim Flowers. Docket # 119. A copy of the March 17,
2020 Order was mailed to Mr. Flowers. In addition, The Court instructed Mr. Flowers to file a
letter to the Court on or before April 2, 2020, confirming that he wished to proceed with this
case. The Court warned Mr. Flowers that failure to file such a letter may result in dismissal of
his case. No letter was filed by Mr. Flowers.

        Given the lack of a response by Mr. Flowers to the Court’s previous Order, Mr. Flowers
is ordered to show cause why his case should not be dismissed for failure to prosecute under
Federal Rule of Civil Procedure 41. Mr. Flowers must file his response to this Order by no later
than May 22, 2020, and is once again warned that failure to respond to this Order may result in
dismissal of his case.

        Mr. Flowers may file his response by email by sending it in pdf form to
Temporary_Pro_Se_Filing@nysd.uscourts.gov. In the alternative, the response may be mailed
to Pro Se Docketing, 500 Pearl Street, New York, NY 10007. The Court also notes that the Pro
Se Intake Unit at the United States Courthouse, 40 Centre Street, Room 105, New York, New
York ((212) 805-0175) may be of assistance to Mr. Flowers in connection with court procedures.

        The Clerk of Court is directed to mail this Order to Naiim Flowers.
              Case 1:16-cv-02762-GWG Document 129
                                              125 Filed 06/10/20
                                                        04/28/20 Page 2 of 2



             So Ordered.

             Dated: April 28, 2020
             New York, New York




We have considered all of the factors relevant to dismissal for failure to prosecute under Fed. R. Civ. P. 41. See
Baptiste v. Sommers, 768 F.3d 212, 216 (2d Cir. 2014). In light of Naiim Flowers' failure to keep in contact with
counsel, his failure to respond to multiple court orders, the continuing nature of these failures, the prejudice that
would result if the case were delayed to allow his appearance, and the lack of any suggestion that a lesser
sanction would be effective, the Court hereby dismisses the claims of Naiim Flowers for failure to prosecute
under Rule 41.

So ordered.
Dated: June 10, 2020
